Citation Nr: 0405595	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-15 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Timeliness of the veteran's request for waiver of 
recovery of an overpayment of pension benefits.  

2.  Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $11,388.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1941 to September 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 determination of the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises (Committee) at the Waco, 
Texas Regional Office (RO), which denied waiver of recovery 
of an overpayment of pension benefits on the basis that the 
request was not timely filed.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

FINDINGS OF FACT

1.  Retroactive adjustment of the veteran's pension benefits 
resulted in an overpayment indebtedness.  

2.  The evidence does not show that the veteran was properly 
notified of his indebtedness due to an overpayment of pension 
benefits or of his right to seek waiver of recovery of the 
debt.  

3.  The veteran's request for a waiver of recovery of the 
overpayment was received by the RO on November 21, 2002.  


CONCLUSION OF LAW

The veteran's request for waiver of recovery of an 
overpayment of pension benefits was timely.  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

After careful consideration, the Board has determined that 
the VCAA does not apply in the instant case.  Statutory 
requirements for providing notice concerning waiver of 
recovery of overpayments are found in Chapter 53 of Title 38 
of the United States Code.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the notice 
and duty to assist provisions of the VCAA are relevant to a 
different chapter of title 38, and do not apply to cases 
involving requests for waiver of overpayment.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Regardless, in light 
of the favorable decision below, the Board finds the veteran 
would not be prejudiced by any notice deficiency.  See Conway 
v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  

Factual Background

In September 1986, the RO notified the veteran that he had 
been awarded pension benefits, effective October 1, 1986.  
He was advised that the rate of his pension was based on his 
having one dependant (his wife) and $6,678. in countable 
income.  This notification and periodic amended award letters 
concerning adjustments in the amount of his benefits included 
notice that his rate of VA pension included benefits for his 
spouse, and that he was responsible for notifying VA 
immediately of any changes in the number or status of his 
dependants.  The notices specifically advised that failure to 
report a change in income or number of dependants could 
result in an overpayment of benefits.  

In December 1999 the RO received notification that the 
veteran and his wife had divorced some years prior.  An 
Eligibility Verification Report (EVR), signed by the veteran 
in November 1993, states his marital status was "married - 
not living with spouse."  In a letter dated December 23, 
1999, the RO notified the veteran of a proposal to 
retroactively reduce his pension based on his changed 
dependant status.  He was informed that a separate letter 
would be sent showing any overpayment.  He did not respond 
to this letter and, via a letter dated January 5, 2000, was 
notified that his pension benefits had been reduced 
retroactively, and that the reduction would be effective in 
April 2000.  

Although the claims file does not contain a copy of the 
correspondence, the Debt Management Center (DMC), has 
certified that the first demand letter, containing the 
amount of the debt and the Notice of Rights, was sent to the 
veteran's most recent address of record on December 16, 
1999.  The RO attached to the certification a copy of the 
type of form letter providing the notice.  There is no 
indication that such letter was returned by the postal 
authorities as undeliverable.  

On November 21, 2002, the RO received the veteran's request 
for waiver of recovery of the $11,388 pension overpayment 
based on financial hardship.

By decision in January 2003, the Committee denied the 
veteran's request for waiver of recovery of the overpayment, 
finding that the request was not timely.  

Analysis

VA law provides that requests for waiver of an indebtedness 
shall be considered if made within 180 days following the 
date of a notice of indebtedness, but that the 180-day period 
may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities or due to other circumstances beyond 
the debtor's control, there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The Court has held that 38 U.S.C.A. § 5302(a) requires that 
VA specify the preliminary determination as to the amount of 
debt in the notification of indebtedness, and that such 
notification is the event which triggers the 180-day time 
limit to request a waiver.  See Narron v. West, 13 Vet. App. 
223 (1999).  

Here, although the DMC certified that the veteran was sent 
notification of the assessed overpayment of pension benefits 
and his right to request a waiver of recovery on December 16, 
1999, such certification of notification conflicts with 
documents in the claims file which show the veteran was first 
notified of a proposed reduction in benefits (which 
ultimately was the basis for the overpayment debt) due to his 
changed marital status on December 23, 1999.  It is further 
noteworthy that a December 16, 1999 notification could not 
have included the amount of the veteran's indebtedness, as 
such amount had not then been calculated by VA.  

The law presumes the regularity of the administrative 
process in the absence of clear evidence to the contrary.  
See Jones v. West, 12 Vet. App. 98 (1998); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 
Vet. App. 62 (1992).  In the present case, although the 
veteran has not specifically alleged non-receipt or a delay 
in receipt of the notice of indebtedness, the record 
contains contradictory information regarding the certified 
date of notification.  The presumption of regularity 
discussed by the Court in Jones is undermined by the 
conflict surrounding the date of notification.  

The Board finds that the veteran did not receive proper 
notification of the overpayment indebtedness and his right to 
request a waiver of recovery of the debt, that the 180-day 
time limit to request waiver was not triggered, and that, 
hence, his ultimate request for waiver was timely filed.  


ORDER

The request for waiver of recovery of an overpayment of VA 
pension benefits was timely.


REMAND

Further adjudication of the request for waiver, including 
whether there are any statutory bars, is now required.  
The veteran contends that waiver is warranted because of 
financial hardship.  In his June 2003 Substantive Appeal (VA 
Form 9) he reported that because of his age, poor health, and 
limited income he cannot repay the overpayment debt.  As his 
request for waiver was determined to be untimely, the 
Committee on Waivers and Compromises (Committee) has not 
considered the veteran's request on the merits.  Because of 
this and because his present financial situation is unknown, 
additional development is required prior to appellate review 
of this issue.  

VA may grant a waiver of recovery of an overpayment of VA 
benefits where it is determined that the collection of the 
debt would be against "equity and good conscience."  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The following 
criteria must be considered in determining whether recovery 
would be against equity and good conscience: (1) fault of the 
debtor; (2) balancing of fault of the debtor against VA 
fault; (3) whether collection of the debt would cause undue 
hardship on the debtor; (4) whether collection of the debt 
would defeat the purpose of the VA benefit; (5) whether 
waiver of the debt would result in unjust enrichment to the 
debtor; and (6) whether the debtor has changed his position 
to his detriment in relying upon the VA benefit.  38 C.F.R. 
§ 1.965(a). 

Accordingly, the case is REMANDED for the following:

The RO should refer the appellant's 
request for waiver of recovery of 
overpayment to the Committee for 
consideration.  Any further development 
necessary must be completed.  The 
Committee should determine if there are 
any statutory bars to waiver.  If so, the 
AOJ should advise the veteran of the 
determination, issuing a supplemental 
statement of the case (SOC).  If not, the 
Committee should proceed to a 
determination as to whether collection of 
the debt would be against equity and good 
conscience.  If recovery of the 
overpayment is not waived, an appropriate 
supplemental SOC should then be issued.  
Either way the appellant and his 
representative should have the 
opportunity to respond, and if waiver is 
not granted, the case should be returned 
to the Board for further appellate 
review.  

The purposes of this remand are to provide adequate notice, 
to compile all evidence necessary to decide this claim, and 
to meet due process considerations.  No action is required of 
the appellant unless he is notified.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



